Simmons, C. J.
1. This court has repeatedly held that where it does not appear, upon the trial of an action against a railroad company for the recovery of damages alleged to be the result of an injury to personal property, that the tort was committed in the county where the suit was brought, or that the suit was brought in the county where the principal office of the defendant was located and that there was no agent of the railroad company in the county where the tort was committed, a verdict for the plaintiff is unauthorized. The court below erred in not sustaining the certiorari. Southern Railway Co. v. Brock, 115 Ga. 721.
2. Where one plaintiff brings several actions in a justice’s court against a railroad company for the killing of separate and distinct animals, and the defendant moves to consolidate the actions, it is within the discretion of the magistrate whether the causes shall he consolidated or not, if the amounts sued for, consolidated, do not exceed the jurisdiction of the court.

Judgment reversed.


All the Justices concur.

Petition for certiorari. Before Judge Parker. Clinch superior court. February 6,-190.5.
Kay, Bennet & Conyers, for plaintiff in error.
B. G. Dickerson, contra.